department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org - organization name org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury te_ge exempt_organizations examinations division second avenue m s w540 seattle washington taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 form 4621-a letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein explanations of items legend org - organization name country acc-2 - through 34' companies website - website acc xx - date city - city state - state country - president - president dir-1 - ra-1 through ra-7 - through ra dir acc-1 co-1 through co-34 - issue whether the org herein referred to as org’ is operated exclusively for exempt purposes within the scope of sec_501 e whether there is a substantial nonexempt commercial purpose served by the organization in that the organization is also providing significant private benefit to the organization’s insiders recipients or contributors facts the org was incorporated on december 20xx as a non-profit corporation in the state of state previously org was known as the org-1 a for-profit organization the org-1 had the same purpose and goal as the org the org articles of incorporation state the purposes of the organization as follows the corporation is organized and shall be operated not for profit but exclusively for the promotion of the public interest by means of supporting charitable educational and scientific activities within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended in furtherance of this objective the corporation shall have the following purposes a as provided at sec_509 of the internal_revenue_code the corporation shall be organized and operated exclusively for the benefit of to perform the charitable functions of or to carry out the charitable purposes of publicly supported organizations described in sec_509 and sec_509 of the internal_revenue_code and sec_1_509_a_-4 specifically the corporation shall be operated supervised or controlled by the following state nonprofit public benefit corporations co-1 co-2 and co-3 co-4 co-5 co-6 north co-4 co-7 the supported organizations and other similar organizations identified as set forth by the bylaws b the corporation shall conduct activities and operations in order to improve communities revitalize their economies and protect and utilize the state of state’s natural_resources in the event the supported organizations cease operations dissolve or lose tax exemption the c corporation’s board_of directors may designate another sec_509 or sec_509 organization to receive support provided the designated organization is operated for charitable purposes similar to those of the supported organizations form 886-a department of the treasury-internal revenue service catalog number 20810w page publish no irs gov _1 schedule number or exhibit form 886-a rev date name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein explanations of items d the corporation shall have and exercise all rights and powers conferred on non-profit organizations under section of the state nonprofit corporation act provided however that the corporation shall not engage in any activities or exercise any powers that are not in furtherance of the stated purposes of the corporation the articles also states that org is governed by board_of directors appointed by the supported organizations org’ bylaws state that all powers are under the authority of the board_of directors and that all business affairs are managed by the board_of directors they further state that the board_of directors shall not be controlled by a disqualified persons and that each member of the board_of directors shall have one vote the organization bylaws also state that org shall have as officers a president vice president treasurer and a secretary and that the board_of directors elects the officers on an annual basis the president's duties are controlled by the board_of directors the president manages the business affairs of the organization the duties of the secretary shall be to create and maintain books and to be a custodian of the corporate records the treasurer is responsible for all funds and securities of the corporation and shall receive and give receipts for moneys due and payable to the corporation from any source deposit all moneys in the corporation's name and submit the books_and_records to a certified_public_accountant or other accountant for annual audit or review additionally the organization original bylaws also state that the organization will not have members form_1023 application_for recognition of exemption in an application dated march 20xx org applied for recognition as a tax exempt_organization under sec_501 as a a type organization operated supervised and controlled by one or more supported organizations org stated the following with regard to its past present and planned activities applicant is organized to support the charitable activities of the following state nonprofit public benefit corporations described in code sec_509 and determined to be tax exempt pursuant to code sec_501 by the irs co-15 co-2 and co-3 co-4 co-5 co-6 north co-4 co-7 and other similar organizations identified as set forth by the applicant's bylaws the supported organizations applicant will improve communities revitalize their economies and protect and utilize the state of state’s natural_resources by assisting with forest conservation programs that promote the form 886-a deparimant afithe traasiryintennal rey eqne sensis catalog number 20810w - page__2 publish no irs gov schedule number or exhibit a i an explanations of items name of taxpayer december 20xx and 20xx org ein tax identification_number year period ended reforestation and management of forestlands which in turn helps to reduce soil water and air degradation while providing for enhancement of wildlife and recreational opportunities one hundred percent of applicant’s resources will be dedicated to conducting charitable programs or providing grants to its supported organizations e e e the primary charitable program to be conducted on behalf of the supported organizations is the development of incentive programs using carbon offset credits to corporations and other large polluters to fund environmental projects that will result in the replacement of forests and other similar natural_resources that assist in cleansing the green house gases produced by carbon emissions dedicated to providing the educational programs technical assistance and financial support to the supported organizations for purposes of carrying out these environmental programs applicant’s employees and officers will be the primary agents responsible for conducting the oversight of applicant's programs org stated the following with respect to the relationship tests with the publicly_supported_organization its supports applicant will be operated supervised or controlled by publicly supported organizations because the organization’s articles and bylaws indicate that all of the members of the applicant's board_of directors will be appointed by the supported organizations the org stated the following with regard to its fundraising programs applicant expects to receive federal and private grants for purposes of supporting applicant's charitable programs additionally applicant expects to receive revenue from fees generated for administering its charitable conservation programs based on the information provided in org’s exemption application on april 20xx org was issued a determination_letter advising the organization of recognition of exempt status under sec_501 as an organization described in sec_501 of the code and classified as a supporting_organization described in code sec_509 as stated by president during the initial interview the president of org is also a board member president further stated that the vice president and secretary treasurer are in name only with no actual duties during the examination it was disclosed that on october 20xx the organization amended its bylaws purpose of the affiliate members are as follows the amended bylaws state that the organization shall have affiliate membership the form 886-a catalog number 20810w page_3 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rr eh explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein affiliate members shall be individuals or firms who have interest requiring information concerning carbon sequestration and are in sympathy with the objectives of the board the dues of affiliate members shall be in such amounts as established annually by the board_of directors the irs was not notified of this change to the organization’s bylaws form_990 return of organization exempt from income_tax the org form_990 described its program service activities as follows the org form_990 described its activities in relation to the accomplishment of its exempt_purpose s as follows the org did not list the organizations it provided support nor identify that org was a supporting_organization on its form_990 org described itself as an organization that normally receives a substantial part of its support from a governmental_unit or from the general_public sec_170 within part iv of the form_990 line 11a the org’s form_990 reported the following revenue source ty 20xx ty 20xx contributions gifts grants direct public support govt contributions and grants interest on saving investments total revenue dollar_figure dollar_figure dollar_figure dollar_figure the org 20xx form_990 reported that its officers and directors were not involved in the daily operation of the organization as zero time was applied to section part v-a current officers directors trustees and key employees additionally the 20xx return reported the following information e e e showed no employees employed in 20xx schedule a-reported none to paying more than dollar_figure to an independent_contractor president signed the form_990 as the executive director form 886-a department of the treasury-intemal reyeriwe s esvice catalog number 20810w page_4 publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein explanations of items the org 20xx form_990 reported that its officers and directors were not involved in the daily operation of the organization as zero time was applied to section part v-a current officers directors trustees and key employees additionally the 20xx return reported the following information showed no employees employed in 20xx schedule a-reported none to paying more than dollar_figuredollar_figure to an independent_contractor books are in the care of president at same address as the org president signed the form_990 as the executive director activities credit trading history unlike the protocol the united_states u s government has not yet adopted a policy on carbon credit trading the protocol is defined by some as originated at cop-3 to the unfccc in country december 19xx it specifies emission obligations for the annex b countries and defines the three so-called country mechanisms ji cdm and emissions trading it entered into force on february 20xx the u s does not recognize the country treaty the u s program established a voluntary trading program the co-8 co-8 without mandatory emissions reductions or the institution of a formal cap-and-trade system the voluntary trading program co-8 was a study to start on a pilot basis in the u s midwest the co-8 a for-profit entity was created in 20xx by a grant through the co-9 the co-8 described itself as ra-1 was the chairman and ceo of the co-8 the co-8 was a wholly owned subsidiary of co-10 plc a public stock company listed on the co-11 of the co-12 co-10 plc also owns the european co-10 europe’s leading co2 emissions exchange in july 20xx the co-8 was acquired by the co-13 co-13 a leading operator of regulated global derivatives exchanges and over-the-counter markets some of the key benefits of the acquisition are more shared european and u s utilities market customers additional global markets in emissions programs exposure to asian commodities marketplaces with percent stake in tianjin co-10 exhibit a in a cap and trade system the follows trading or the trading market is defined as form 886-a catalog number 20810w page_5 publish no irs gov department of the treasury-interna revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein e e trading is defined as a market based mechanism for helping mitigate the increase of co2 in the atmosphere carbon trading markets is defined as where they bring buyers and sellers of carbon credits together with standardized rules of trade where the buyer of credits are businesses that emits co2 to the atmosphere may have an interest or may be required_by_law to balance their emissions through mechanism of many kinds of manufacturers sequestration these businesses may include power generating facilities or and where sellers of might sell carbon credits based on the accumulation of agricultural soils also businesses that reduce their their reductions to other emitters credits are companies that manage forest or agricultural land in their forest trees or emission may be able to sell the cap and trade system as defined in the org handbook works as follows puts a ceiling on emissions and each allowance authorizes one ton of co2 emissions limiting the number of available allowances ensures the cap’s integrity allowances are allocated among sources based on emission performance standards and representative fuel use at the end of each year every source must have enough allowances to cover its emissions for that year unused allowances may be sold traded or saved banked for future use the ‘cap’ org history the org was a participant in the design phase of the voluntary pilot trading market along with other domestic and foreign nonprofits and for-profit businesses in org’s brochure titled states that org was seeking financial support from the governor's office to support its market based project development work the financial support would be in a form of a dollar_figure grant through the governor’s office of economic opportunity to the reclamation and development grants program on behalf of org the brochure went on to say the proposed grant would establish the org’s ability to aggregate and enter large-scale carbon credit trades onto the market through the co-8 additionally the brochure stated that in 20xx org conducted a pilot carbon credit trade between the confederated country and country tribes and a country based firm previously the org under contract with the national_office of the environmental protection agency epa developed form 886-a catalog number 20810w - page_6 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tno pee explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein planning protocols and a standards handbook for forestry based greenhouse gas projects and now the org is field-testing the resulting planning handbook moreover the brochure went on to say the org projects were delivered to the market through the co-8 co-8 under a contract with the co-14 it stated that there would be an program fee attached to all org trades the program fee or income would be distributed to member organizations it predicted that once org was fully operational it would be developing projects and conducting trades across the u s the org activities as described in the state agriculture and forest land-20xx report was as follows the coalition is a quasi-public entity created with the help of the state legislature landowners can receive complete cost sharing to plant trees on land that is not naturally regenerating to trees in turn they receive payments to store contracts are signed for upwards of years with the offsets transferred to co-15 the private entity associated with the coalition that actually holds the offsets the idea is to help corporations mitigate their associated with the now forested land emissions through purchasing the carbon offsets in the land and the trees in 20xx org conducted its first international country country tribe and a for-profit organization based in country for dollar_figuredollar_figure review of the contract revealed that the co-16 a country environmental group established in country paid the tribe dollar_figuredollar_figure for their the money to the tribe the contract also stated that the org acted as the facilitator and the co- city-based arranged the transaction sale the money was wired transferred to org and then org remitted credit trade between a tribal government the co-14 is an investment bank and consulting firm the co-14 co-16 and the co-8 are headed by the same individual ra-1 in a 20xx news article about the co-17 selling its land the article stated that the co-17 was trying to sell its protocol it cannot even though the tribe was considered a sovereign nation exhibit b rights to european companies but because the u s has not signed the org current activities in 20xx and 20xx org programs were primarily funded by grants from the university under a subcontract agreement from the co-18 co-18 the co-18 was formed in 20xx to be part of the u s department of energy doe sequestration research program the partnership included public and private sector research institutions businesses and state agencies the co-18 is headed by co-19 form 886-a department of the treasury-internal revenue service catalog number 20810w page_7 publish no irs gov schedule number or exhibit i - explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein the org is at the forefront in the emerging field of the system in 20xx and prior years president president stated that the org used its funding to further explore and develop the capture and storage system--trading carbon credits that would be acceptable to the financial markets ie setting standards or infrastructure market activity in the state of state specifically the credit market cap and trade currently org funding is only derived from president stated that they do not expect to receive any more grant monies president stated that they never intended to live on grant monies the organization’s primary focus was making the market-based program work credit trading in the initial interview credit trades in the voluntary pilot trading as indicated in its pamphlets publications org market the co-8 org is also a member of the co-8 as an offset aggregator which is a co-8- registered entity that serves as an administrative and trading representative on behalf of multiple project owners the co-8 requires that projects that produces less than big_number metric tons of co2 equivalent of exchange offsets per year to register through a co-8-registered aggregator in org publications pamphlets org described itself as follows org’s purpose is to provide an opportunity for landowners tribes state and local governments to participate in a market-based conservation program that provides a marketable commodity while helping to offset the environmental impacts of carbon dioxide emissions org helps landowners sell carbon offset credits on the co-8 co-8 since 20xx org has been an official aggregator of carbon credits for the co-8 carbon sequestration projects and the landowners to help offset the environmental impacts of greenhouse gases reverse soil water and air degradation and provide enhancement of wildlife and recreational opportunities while creating a new source of revenues for landowners and others credit market provides an opportunity for landowners enter contracts for five-year terms percent of the into reserve pool the percent is returned to the project owner if at the end of the market period the project has not been lost or compromised credits are placed the org would place their client’s carbon is updated daily and is based on the current market place price org twice per year with two pool per year or when requested by their clients or board members credits onto the market place the co-8 the price of credit trades the carbon credit trading transaction falls into two categories credit trading on the co-8 form 886-a catalog number 20810w - page_8 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit ye et ‘eis explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein over-the-counter otc transaction the org conducts credit trading transactions on either the co-8 or over-the-counter in 20xx becomes mandatory in the u s the europe the credits were selling for about dollar_figure a metric ton and if the carbon credit market credit price could be as high as dollar_figure or higher in price has reached about dollar_figure to dollar_figure a ton in 20xx and prior years co-8 charged its members a membership fee or annual dues of dollar_figure per year currently the annual dues are about dollar_figuredollar_figure per year the over-the-counter transactions are voluntary trades directly between a buyer and seller the price for registry-they are transactions with non-co-8 members otc transactions are cash transactions is generally higher than on the co-8 otc transactions have no standards or the org has two types of membership affiliate sub-aggregator affiliate members are described in the org amended bylaws the bylaws state that to be an affiliate member an entity can be a private company nonprofit company or a state the members have to sign a confidentiality agreement and a nondisclosure agreement affiliate members will serve as advisors to the board and have no voting power affiliate members have access to training workshops and updated handbooks they are also paid one percent commission of all carbon credit trades for projects they bring in or secure a listing agreement or a buy sell agreement affiliate members include private and nonprofit_organizations in the u s the country and country in 20xx there were about affiliate organizations domestic and foreign the sub-aggregators are not described in the org articles bylaws or amended bylaws sub- aggregators of org are the following for profit entities e e co-19 co-20 sub-aggregators assist landowners to participate in the conduct the initial outreach to landowners as well as developing and managing carbon pools credit market sub-aggregators form 886-a department of the treasury-internal revenue service catalog number 20810w page__ publish no irs gov schedule number or exhibit te al explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein they then turn the aggregators would receive the trade proceeds from org deduct their administration fee and then remit the proportionate payments to all pool participants pools over to the aggregators for marketing and sales org the sub- according to org manuals and meeting minutes org is trying to create a national tribal_organization to be org sub-aggregators the meeting minutes also show that org proposed to pay the sub-aggregators a commission program information the org trading process includes performing data collection and reports to meet co-8 criteria securing contracts with landowners securing third party verification submitting projects to the exchange conducting the trade and distributing revenue to participants in the org business plan booklet org stated that the purpose s of its program are as follows the org program is designed to assist landowners in planning carbon sequestration activities and documenting the resulting national standards and protocols and meets the needs of potential buyers org expects that in the future a federally based regulatory market will exist at that point credit trades will be conducted similar to existing commodity trades sequestration unit csu in a manner that adheres to the org actively solicits landowners to be involved in its advertises that landowners can earn income in the has contractual agreements that are five years or longer with farmers ranchers foresters tribal and state governments to trade those landowners counter then org would remit proportionate payments to pool participants credit trade projects org credit market by storing carbon org credits on the co-8 or over-the- the org conducts methane rangeland soil carbon forestry crop and grass trading for the following offset projects agricultural the org has application projects with private landowners and tribes in state state state state state state state state and other states org also contracts internationally ie country and country individual projects are assembled into groups or pools that are large enough to qualify for sale on the co-8 prices are set by the market at the time trades are completed potential pool participants complete an application form the application form is to submit carbon sequestration projects through the org according to org handbook the following shows the process outline for org portfolio sales form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein a landowner agrees to prepare a project plan for implementation in the event that a sale is achieved a qualified resource professional works with the landowner to develop an initial proposal ip within the guidelines of the org project planning handbook a the ip is reviewed for technical adequacy by org technical adviser b the ip is accepted by org as adequate the landowner signs a listing agreement with org listing agreement includes threshold price that seller will accept a b landowner is provided with full information about payment schedules fees etc so that they know exactly how the sale will function if it goes through r a o org includes the ip within a prospective portfolio to broker broker offers prospective portfolio to potential buyers buyer makes buy offer through broker a buy offer includes price quantity and term for purchase b buyer lists requirements if other than regular for monitoring verification qualifications for registry etc org accepts offer and associated conditions if consistent with listing agreement if not org seeks landowner’s approval prior to accepting offer preliminary sale is executed a some money usually is paid up front b org has months to firm up estimates measurements documentation etc and provide buyer with solid assurance buyer has money-back protection during this period c base line field measurements completed contracts signed with landowner org provides the buyer with a certificate of assurance containing final measurements conditions commitments etc meeting buyer demands buyer accepts sale is final org settles up with landowners affiliates technical providers etc final payments made to org the org published and distributed the org’s org’s prior website postings the handbook was available for a dollar_figure fee the handbook was free for viewing on its website if potential participants registered to the org website org also makes available their portfolio standards for the agricultural and forestry practice for viewing if potential participants register to their website the org handbook and portfolio standards are copyrighted documents and are not to be redistributed or copied sequestration handbook according to it was noted in the 20xx minutes where it discussed the future goal of org that president was looking at commercial based planning for org where org would do the trading president mentioned the following i can sell everything can get my hands on right now if politics go south it was a great idea but if politics go our way it will be the largest in the u s outreach and workshops form 886-a beparimet of thei hredatry-ntarnall gazer eei eee catalog number 20810w page_11 _publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein initially org conducted workshops to provide information regarding landowners and other interested parties-specifically the process to develop and place projects on the co-8 org advertised in its web site and publications that it was developing a trading infrastructure such as setting procedures setting contract guidelines for emitters and landowners securing offsets against loss monitoring measuring verification of offsets and needs landowners to help to test it see also exhibit d credit trading to in subsequent years the workshops were presented to private landowners to advertise org’s services such as advising of the potential of earning income from carbon sequestration in their land org advertised that their program was was a potential source of revenue for private landowners a new marketable commodity org also claimed that the currently org continues to actively solicit for landowners farmers ranchers foresters tribal and state governments to participate in its offset projects org advertises in its publications flyers and website that landowners can earn income in the credit market by storing according to org’s meeting minutes and comments made by president june 20xx the workshops were a way for the organization to sign up affiliate members and private landowners for project offset credit applications in one of its publications flyers org advertised that the co-8 allows landowners who enroll newly planted grasslands to earn offsets as follows e e zone a includes most midwest and east coast country province of country country country and country the soil offset that can be earned is at a rate of metric tons of co2 per acre per year to land managers for planting undertaken on or after january 19xx the grass cover must be maintained through 20xx zone b includes most southern states the soil offset that can be earned at a rate of metric tons of co2 per acre per year to land managers for planting undertaken on or after january 19xx the grass cover must be maintained through 20xx in other publications flyers org advertised the amount participants can earn as follows e e producers will be credited with - metric tons of till cropping and - ton per acre for qualifying grass stands each year of the contract on native rangeland in the eligible territory producers can earn dollar_figure to dollar_figure metric tons per acre with an implemented grazing plan to improve the range vegetative growth rotational or managed grazing is used to restore or maintain range conditions and increase the for each acre of eligible no- stored the price per ton on the co-8 varies every trading day in a public press release dated march 20xx org advertised the following regarding its carbon credit trading activities form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rs teeth i908 explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein the org org a state-based organization allows ag producers and landowners to earn income by storing in their soil through no-till crop production long-term grass seeding practices grazing management practices grassland forestry and methane capture projects once credits sell landowners earn income based on the acres they have enrolled as an example this month org distributed over dollar_figuredollar_figure to landowners for the sale of their carbon in a org letter to third parties on may 20xx org states that org has a total of landowners and big_number acres that it represents on behalf of multiple project landowners on its sub-aggregator website the sub-aggregator advertised that the landowners exhibit c titled partnering for the environment are copies of pamphlets publications that org gives out to prospective landowners affiliates at org workshops org portfolio in the org portfolio org described the benefits of its activities to the emitters and to the private landowners as follows org’s benefits to emitters e e e e dioxide emission reduction goals industry may find that purchasing csu’s as an offset for their emissions is an economical way to meet their emission reduction needs enhances the health and sustainability of the ecosystem offers participating corporations a cost-effective way to produce enough csu's to achieve their companies can take voluntary steps now to establish their own emissions credit programs for greenhouse gases in anticipation of some type of ghg market-based initiative which seems likely at some point either on a national or international scale by doing so they can demonstrate their commitment to reducing dioxide emissions and best position themselves to have their reductions recognized whenever a formalized federal program is introduced create positive public relations org’s benefits to landowners landowners gain the practical experience in producing flexible contractual agreements credits for future markets sequestration credits offer landowners a new potential source of revenue enhances the health and sustainability of the ecosystem form 886-a department of the treasury-internallevenie sang ce catalog number 20810w page_13 _publish no irs gov schedule number or exhibit ea ae uh explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein the portfolio advertised the amount of income a prospective landowner expects to earn from the credits as well as how credits are priced and when income is received by the landowners as follows e e e e e the concept of commodity exchange credits trading is similar to dealing with any other agricultural during each production year a database of all land tracts under contract will be assembled and transmitted to the co-8 co-8 verifiers will randomly select a portion of the tracts for a spot check that includes field visits immediately after the end of the calendar_year the credits will be placed in org’s trading account and sold the individual producer will receive his or her share of the sale proceeds immediately following the pool of credits is sold at the end of the pamphlets publications instructions were given to call president or ra-2 in org business plan booklet org states the following regarding its marketing efforts the org targets the majority of its business activities toward placing csu’s on the co-8 and other emerging markets under a market-based approach these companies can buy and trade their credits through the market just as any other commodities are traded the org marketing goal is to continue to trade in the market-based program that is capable of reaching out across the u s and to expand into other tradable offsets such as wind solar fuel switching methane etc for trade on the co-8 org website the org website address is website the home page tabs shows the following topics home contact us soil calculator cropland forestland methane rangeland grassland the home page tab provides the following information about org e as stated on the organizations web site org’s form 886-a debartment ofthe tree drysintginal mews ameralas ge catalog number 20810w page_14 __publish no irs gov schedule number or exhibit ae oe ‘oh explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein e the trading will create new revenue source for producers in the following areas o o o o no-tilled fields and newly established grasslands rangeland forest that’s been committed to an improvement program forested land that has managed reforestation or new plantings on-farm methane digesters e the benefits of the program helps the environment in the following ways soil quality improvements water quality improvements water quantity increase energy conservation air quality improvements wildlife habitat improvements under the main menu tab about org the following was stated regarding org’s process and programs e credits can be earned via no-tilling cropping seeding grasses or alfalfa native rangeland enhancement forestry and methane digesters credits at a rate of to metric tons of carbon per acre o o o o o no-til-can earn annually seeded grass stands-can earn acre annually native rangeland-can earn forestry-can earn several tons of methane offset-can earn tons of captured earns tons of credits credits at a rate of to metric tons per credits at a rate of dollar_figure to dollar_figure tons per acre annually credits annually credits annually each ton of methane e the web site describes the purpose of org as follows org's purpose is to work with the contracting and selling the will result in revenue paid to individual landowners and org’s to continue the good work of land stewardship offsets on the co-8 income earned from aggregating acres program and act as a fiscal agent who is actually under the main menu tab org’s advantage states the following regarding the formation and activities of org org is designed to assist landowners in planning documenting the resulting standards and protocols while meeting the needs of the buyers the term ‘ csu in a manner that adheres to national sequestration n sequestration activities and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit a pea ‘aaa explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein unit’ represents the amount of organic to the removal of one metric ton of co2 from the atmosphere in the wood or soil that is equivalent e org is a partnering member of the co-21 whose purpose is to field-test a proposed trading system in prior year web site postings the following information was shown regarding org past activities e in 20xx web posting the org website stated the following regarding its activity intentions while the org intends to assist landowners with the sale of csus in national and international markets to the extent possible it must be recognized that the market only exists in an experimental state and org makes no express or implied commitment that any project will be successfully sold on the market now or at any time in the future prices for csus will be a function of the market condition at the time of sale and org makes no implied or express commitment to the prices that will be in effect at any time now or in the future landowners retain the right to accept or reject purchase offers received through the org or its representatives credit e in 20xx web postings the org website described the following regarding its solicitation of potential clients org solicited for landowner tribal government for-profit organizations and other corporations to participate in the newly emerging trading infrastructure to take place and become widespread it needs to be tested and developed offset voluntary trading market in order for the the web site went on to say that the co-21 doe regional partnership was organized to field-test a proposed trading system developed during the last two years by the partnership members in 20xx web postings the web site mentioned that the org see also exhibit d org’s prior web postings org books_and_records in the initial interview president stated that in 20xx the org revenue was primarily derived from grants from the department of energy doe through the university and the dnrc in 20xx org revenue derived from grants from the university trade and interest_income form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit ne eons explanations of items org name of taxpayer tax identification_number december 20xx and 20xx the org funding source was also derived from a revolving loan agreement with co-22 according to the loan contract the revolving loan amount was for a short-term loan of dollar_figure at an interest rate of the loan document was signed by president as an agent of the association the term of the loan states that not more than dollar_figure can be borrowed at one time year period ended ein the loan funds were initially deposited into the organization’s co-23 three investment accounts e e acc-1-restricted acc-2-restricted co-23 management pool it was noted that the acc-1 and acc-2 investment accounts are related to org's trading activities per conversation with president on may 20xx he stated that the acc-2 is composed of income derived from the percent kept as reserve pool as indicated in landowners contract and grant money the management pool is composed of income from the co-19 grant and is used for org operation and the acc-1 is used to replace offsets that may have been lost org personnel dir-1 is the president board member of org and the current chairman of the co-24 also the current judge at city of city state dir-1 and other officers board members are not compensated for their work at the org except for reasonable reimbursed travel_expenses dir-1 is per conversation with dir-1 on april 20xx the contracts and agreements org enters into are signed by him or president dir-1 stated that he would sign most of the contracts dir-1 also stated that he and the other board members would setup general policies of org but would not be involved in the day-to-day activities including maintaining financial records in the initial interview president stated that the vice-president secretary and the treasurer were not involved in the day-to-day activities of org they had no actual duties at org org contract out for staffing data management and technical services in the years under examination org had one employee the office manager the office manager is responsible for the following according to the org business plan booklet o o o bookkeeping clerical and office management services assist in the management of org portfolios the office manager is the only staff employed by org the executive director president supervises the office manager form 886-a department of the treasury-internal revenue service catalog number 20810w page_17 _publish no irs gov schedule number or exhibit oe jee explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein per conversation with president on may 20xx he said that the office manager ra-3 was let go on april 20xx because of budget constraints president said that he volunteered to take care of the daily business affairs of org without compensation the org hired an outside bookkeeping service to prepare its form_990 return president stated that the bookkeeping service handles the org financial records a discussion with the bookkeeping service co-25 revealed that they only prepare the form_990 return for org they claimed that the financial records are maintained by the org the org contract out its work to two primary individuals entities co-26 co-26 co-27 the co-26 offers its executive director broker and marketing director services to org co-26 is a for-profit partnership organization owned by president and ra-2 a husband and wife partnership president is the executive director and ra-2 is the marketing director for org income received by the executive director and the marketing director was paid on form misc in org business plan booklet it states that president of co-26 is responsible for overseeing all management and financial affairs of all org projects program development and management activities including day-to-day supervision of org staff and oversight of all contracted services in meeting minute dated april 20xx president stated the following regarding his contribution to org and his request to have a seat on the board president reported on monies contributed by the co-26s co-26 so that org would remain competitive and viable between co-27 and co-26s a total of dollar_figure has been contributed to further org's efforts and it was the consensus of all parties that a to 10-year contract be entered into for both the co-26 and co-27 versus co-26 and the co-27 having a seat on the board a discussion was held regarding the profit share percentages for co-26 and the co-27 it was the consensus of the board that co-26 and the co-27 receive the of profit after securing the budget monies for operations including the sub-contractor fees and dividends to organizations in an internet news article president was described as having founded org the article stated that president used to work for the co-28 co-28 as a coordinator and that he left his job at co- trading market see exhibit e see also and formed org in 20xx to pursue the form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit a ‘si a explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein exhibit f president's resume stating that he was instrumental in the creation of the org a discussion with the office manager noted that this organization was his baby’ in the org business plan booklet it states that ra-2 of co-26 is responsible for marketing activities for the org including congressional state and local_government contacts and lobbying on behalf of org industry landowner and other nongovernment organizations associations and other nonprofit contacts for the org and direct contact with potential buyers sellers and brokers of - the org also hired ra-4 of co-27 to be the primary technical advisor for org income received by ra-4 was paid on form 1099-misc ra-4 of co-27 has been involved with org since inception co-27 specializes in analyzing and presenting natural resource management and policies ra-4 is the president of co-27 he also served as a technical advisor to the co-29 and he co-chaired the technical workshop on carbon sinks sponsored by the white house in to explore forestry and agricultural activities for president’s climate change action plan’ according to org business plan booklet ra-4 is responsible for portfolio design and project development in 20xx ra-4 was also the chairman of the org technical standards committee according to org 20xx budget proposal co-26 and co-27 compensations increased and that the two entities continue to be a substantial_contributor of org the information below notates what was discussed with respect to the role of co-26 and co-27 co-26 to receive a base contract payment of dollar_figure the co-27 will receive a contract payment of dollar_figuredollar_figure the co-27 will receive a fee of of the gross for each company from the sales of offsets this fee will also be applicable to revenue which exceeds the operational needs of the org co-26 will be responsible for the overall management and marketing of org and will be the principle developer of crop grass methane and range offsets the co-27 will be responsible for technical assistance and review of projects as well as the development of a strong forestry and fuel switching portfolio for org e e contracts the following information details some of the submitted contracts contract with co-26 co-26 the contract with the co-26 and org was for 20xx and 20xx the contract identified the co-26 as the subcontractor and the org as the contractor the two parties have entered into a research subcontract with the co-19 office of sponsored programs agreement the contract form 886-a department of the treasury-internal revenue service catalog number 20810w page _publish no irs gov schedule number or exhibit he ‘ay explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein stated that president as project manager would provide coordination and project development contracting activities for all org and doe related activities ra-2 partner of co- as project marketer would provide marketing and coordination of all activities related to org and doe the contract states that they will be independent contractors acting as project broker and marketing director staff and facilities coordinator for org the co-26 will charge org dollar_figure per hour per separate services rendered as either project broker and marketing director in addition org to pay co-26 a fee based on a graduated scale of percentages of the cumulative gross collected revenues from each project project expenses will be reimbursed by org for lodging per_diem and all out-of-state and instate travel costs the org places no restrictions on president or ra-2’s place of work or the amount of time devoted to providing the services to org the org 20xx contract between co-26 and org contained the same contract language as in 20xx and 20xx year contract contract with the co-17 the contract with the co-17 specifically with ra-5 states that org projects include private state lands and tribal lands the co-17 will act as a subcontractor independent_contractor and will receive dollar_figure as payment for services rendered the co-17 will be reimbursed for project related expenses via submission of an invoice to org the contract states that ra-5 ra-6 will provide technical and coordination assistance for development of projects in the tribal portfolio contract with the confederated country and country tribe the agreement was between the confederated country and country tribes org and the co-16 the co-16 was established under the laws of country the agreement was to sell greenhouse gas emission offsets to the co-16 during the years 20xx through and to delivery of of the buffer in the year the tribe was to maintain carbon storage through the end of year the purchased price of the greenhouse gas emission offsets was dollar_figuredollar_figure the money was to be transferred to a bank account in the united_states specified by the org and then org would remit the money to the tribe the org was introduced to the co-16 by a company called the co-14 based in city contract with co-19 a sub-aggregator of org the contract was entered into agreement on january 20xx between co-19 and org the contract states that the co-19 is a limited_liability_company located in city state the co-19 will act as a sub-aggregator for org to form 886-a department of the treasury-internal revenue service catalog number 20810w page _publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein explanations of items the contract identified president as the project broker for org and that all written communications regarding this agreement should be to president the contract stated the goal and purpose of the sub-aggregator’s role as follows the goal of org and ct is to develop qualify and market xfos under co-8 rules in an effective and efficient manner that returns revenue to the certified landowner the ultimate goal is to sequestration markets to provide a means for family forest landowners to participate in earn a revenue stream from their growing forest to offset real_estate_taxes land management expenses and other costs so family forests can continue to grow and provide all the associated benefits to the landowners and society the contract also set guidelines on the duties and obligations of the org and the co-19 the contract states that the org will be the carbon broker for the co-19's offset programs specifically the managed forest pools the org will be the administrative representative’ on behalf of co-19 as an administrative representative org will establish a co-8 registry account on behalf of co-19 obtain co-8 approval on co-19 offset programs to participate in the co-8 market review and manage all forest pools developed by co-19 arrange for verification and registration of all managed forest pools amounts on the co-8 registry pay all registration trading and verification costs from gross pool sale proceeds sell registered pools upon approval from co-19 remit balance of gross sale proceeds to co-19 the duties and obligations of co-19 are to e e e e to conduct outreach to co-30 members and forestry consultants to inform and train them in creating co-8-qualified managed forest offset projects the co-19 will accept project applications from co-30 members and maintain their pool summary records provide pool summary records to org for review and verification atthe discretion of co-19 will provide org with the timing and details of trading each managed forest pool the co-19 will advise the org of when to trade their managed forest pool project the co-19 will receive the trade proceeds from org deduct their administration fee and remit the proportionate payments to all pool participants contract with affiliate members e contract with co-31 co-31 form 886-a 7s now nee ae catalog number 20810w page__21 deparimenttotitins treasury artal eal _publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein explanations of items the contract was with co-31 and org the goal of co-31 was to co-31 wants to promote org's work in the be placed in the co-8 to be traded in exchange for its efforts promoting trading sequestration projects to the org to and then bring the co-31 wants exclusive rights to bring sequestration projects from through org to the co-8 for one year the contract states that the org would pay co-31 commission for all csu’s sold by org that are brought from the to org the contract also states that as a member of org the co-31 will have access to org confidential information e contract with the co-32 the contract was in june 20xx the contract states that the org would pay the co-32 two and one-half percent of the gross trade revenues for all they bring in or secure a listing agreement or a buy sell agreement and the org will receive seven and one-half percent as commission trades for projects e contract with the co-33 the contract was in december 20xx the contract states that the org would pay the co-33 two and one-half percent of the gross trade revenues for all projects they bring in or secure a listing agreement or a buy sell agreement trades for financial information the org profit and loss statement shows revenues deriving from the following sources ty 20xxx dnrc grant doe-co-19 grant total revenue dollar_figure dollar_figure dollar_figure the org profit and loss statement shows the following expenses for contracted services marketing director-ra-2 project broker-president ra-4 co-27 ra-5 co-17 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the org filed form 1099-misc for the following individuals form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit nee aa pony explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein form type 1099-misc 1099-misc 1099-misc namee ra-5 co-17 co-27 co-26s inc amounts dollar_figure dollar_figure dollar_figure a review of org financial records shows org underreporting co-26 income of dollar_figure the org filed form_w-2 for administrative services for the following individual form type w-2 _namee ra-8 amounts dollar_figure the contracted service for the above individuals subcontractors works as follows n w r a a president ra-2 ra-4 and ra-5 would submit an invoice detailing their work to org work record president would approve of the invoices the invoices are then submitted to co-19 for payment of services rendered co-19 would submit the check to org org would then issue the checks to the subcontractors checks are signed by president the approval for payment of the subcontracted services rendered was by president including his own services president also approved of the org’s expenses including his own expenses president and ra-2 of co-26 charge org dollar_figure per hour for professional services rendered org also pays president's travel_expenses to conduct org work this included meals lodging airfare etc president and ra-2 also had use of the org’s credit card-the co-34 card the charges to the co-34 card were approved by president ra-4 of co-27 located in city state charge org dollar_figure per hour for professional services rendered org also pays for ra-4’s travel_expenses this included lodging airfare meals etc ra-5 of the ra-6 located in city id charge org dollar_figure per hour-this includes his salary and the tribe’s standard fringe benefit package ty 20xx the org profit and loss statement shows the following revenue sources contracts doe-co-19 grant dollar_figure dollar_figure form 886-a department of the treasry-internall revere aes catalog number 20810w page__23 _publish no irs gov schedule number or exhibit i a a name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein explanations of items total revenue dollar_figure the org profit and loss statement shows the following expenses for contracted services marketing director-ra-2 project broker-president ra-4 co-27 ra-5 co-17 dollar_figure dollar_figure dollar_figure dollar_figure the org filed form 1099-misc for the following individuals form type 1099-misc 1099-misc 1099-misc 1099-misc namee ra-6 ra-6 ra-5 coq-27 co-26 amounts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the org filed form_w-2 for administrative services for the following individual form type w-2 namee ra-7 amounts dollar_figure the contracted service for the above individuals subcontractors works as follows n o w p a president ra-2 ra-4 and ra-5 would submit an invoice detailing their work to org work record president would approve of the invoices the invoices are then submitted to co-19 for payment of services rendered co-19 would submit the check to org org would then issue the checks to the subcontractors checks are signed by president the approval for payment of the subcontracted services rendered was by president including his own services president also approved of the org’s expenses including his own expenses president and ra-2 of co-26 charge org dollar_figureper hour for professional services rendered org also pays president’s travel_expenses to conduct org work including meals lodging airfare etc president and ra-2 also had use of the org’s credit card-the co-34 card the charges to the co-34 card were approved by president ra-4 of co-27 located in city state charge org dollar_figure per hour for professional services rendered org also pays for ra-4’s travel_expenses including lodging airfare meals etc form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit oc ie explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein trading transactions the org financial records ie profit and loss statement general ledger etc did not report trading activities a review of org 20xx through 20xx meeting minutes revealed trading activities and received income from the trades since that org conducted inception the 20xx meeting minutes showed that revenues were received from trade projects with private landowners and affiliate members in 20xx org reported revenues of dollar_figure from derived from selling reverse auction with the u s house of representatives exhibit g offsets to a mexican nonprofit company mexico trade and from a contract per conversation with president the trade revenues were the following information was shown in the 20xx meeting minutes e rading activities was with landowners crop pool gross of dollar_figure forestry pool gross of dollar_figure upon request org provided a list of the landowners a review of the landowners revealed that they were primarily individuals and for profit businesses it was also revealed that these individuals and business entities were not the org supported organizations upon request org provided handwritten spreadsheets of the landowners the spreadsheets showed a proportionate income distribution to the landowners co-26 co-27 and affiliate members the spreadsheets also showed trading fees deducted from the transactions president stated that the done in vintage years credits trade on the co-8 was trading transactions with according to the org handbook and co-8 website the minimum trading unit on the co-8 is one exchange offset each exchange is identified by annual vintage annual vintage means the year it was eligible under co-8 rules to be used for compliance with the co-8 emission reduction schedule all co-8 offsets are issued on a retrospective basis with the cfi vintage applying to the program year in which the ghg reduction took place projects must undergo third party verification reports are then inspected for completeness by the financial industry regulatory authority finra -this means participants are eligible for backdated sequestration credits back to 20xx when co-8 started trading the following information was provided by org detailing the gross_sales receipt of trade on the co-8 with landowners representing big_number acres and big_number metric tons and proportionate payments and commissions paid to pool participants trade proceeds for pool landowners in the pool 20xx year ra-8 total net form 886-a department of the treasury-internal revenue service catalog number 20810w __publish no irs gov page schedule number or exhibit ea ee seh explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein gross org co-26 group affiliate sec_1 withheld amount gross for grass gross for no till 20xx year gross org or co-26 ra-8 group affiliate sec_1 total withheld net amount gross for grass gross for no till grand total for 20xx and 20xx the above table shows the disbursements from the proceeds for the sale of their carbon to the individual landowners org co-26 and others as follows to landowners to org to co-26 to the co-27 and to affiliate members according to president the income from the trade sale was withheld and was not distributed to the participants in the pool until 20xx dollar_figure in 20xx vintage year and dollar_figure in 20xx vintage year the net amount of dollar_figure and dollar_figure respectively was disbursed to private landowners in 20xx the payments to landowners were at net of fees on occasions the fees associated with trading on the co-8 were paid for by grants received by org sub-aggregators or via revenues received through subsequent trades additionally the trading fees are sometimes reimbursed back to the private landowners the trading fees for vintage years 20xx and 20xx were later reimbursed back to private landowners by the org of dollar_figure per meeting minutes dated april 20xx there were over dollar_figure in fee reimbursements making the total net amount disbursed to landowners of dollar_figure sometimes when the carbon credits are traded the trade income would be used to pay for the trading fees the trade income from this transaction would not be reported on the financial statements the following table also shows the disbursements from the proceeds for the sale of carbon to the co-17--forestry pool project the trade was conducted with a mexican nonprofit company mexico trade in connection with a reverse auction with the u s house of representatives the forestry carbon sequestration poo was conducted in 20xx and income was recognized in 20xx trade proceeds forestry pool gross org co-26 co-27 landowner-co-17 20xx year 20xx year grand total form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or axhibit form 886-a rev date explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein the org financial records shows that the payment to the co-17 was after taking into account the funds that went to co-26 ra-8 and org the disbursements were made in two payments check for dollar_figure was made in 20xx and check for dollar_figure was made in 20xx as final payment law sec_501 describes certain organizations_exempt_from_taxation under sec_501 of the code and reads as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes the organization will not qualify for exemption if a nonexempt activity is more than an insubstantial part of its activities or if an activity of the organization has more than an insubstantial nonexempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 states that the word private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit loon anh een explanations of items org name of taxpayer december 20xx and 20xx sec_1 c -1 d of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community tax identification_number year period ended ein in 326_us_279 the court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 950_f2d_365 a nonprofit organization which operated restaurants and health food stores in accordance with the doctrines of the seventh-day adventist church the court found that living faith conducted its operations with a substantial commercial purpose and therefore does not qualify as a tax-exempt_organization 505_f2d_1068 _1072 cir the court holds that the transfer of funds directly to the disqualified persons and to their business served the financial interests of the disqualified persons and or their business church by mail inc v commissioner f 2d cir and 71_tc_1067 states that an organization has a substantial commercial purpose that serves a private rather public interests it will not be recognized as exempt rev_proc 20xx-52 with respect to revocation or modification of a determination states in part the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 of the code applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization taxpayer’s position government’s position based on the facts and circumstances described above it is the government's position that the org does not qualify as an organization exempt from tax because org did not operate exclusively for purposes described under sec_501 therefore the government is proposing the revocation of the organization’s tax exempt status under sec_501 with respect to non-exempt commercial purpose s the org’s primary activity and purpose since inception is the trading of carbon offsets on the public market co-8 co-8 and to eventually carbon credit trade nationally the org in conjunction with the co-8 was formed to setup an infrastructure for the voluntary cap and trade form 886-a department of the treasury-internal revenue service catalognumber20810w page_ _publish no irs gov schedule number or exhibit re ean iaan explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein system in the place is a non-exempt commercial activity sequestration market the conduct of trade onto the market the facts show that the net_income of org is not being distributed to benefit the supported organizations rather it is directed to private for-profit domestic and foreign entities org is an environmental brokerage firm that provides services such as matching buyers and sellers organizing and constructing trade deals in the carbon sequestration trading market as an offset aggregator for the co-8 the org is acting as a conduit organization for private landowners and for- profit entities through an offset aggregator small landowners can be registered and sell offset aggregators serve as administrative and trading representatives on behalf of numerous individual participants the org is being used as a conduit to accomplish a prohibited transfer of money or property--is acting as a mere conduit in a transfer between the private landowners and purchasers through the co-8 as an intermediary organization org is providing a commercial facilitator service operated for a substantial non-exempt purpose and private benefit factors that is inconsistent with sec_501 status offsets on the co-8 the org marketing goal is to continue to trade in org web site states that org’s purpose was to act as a fiscal agent who is actually contracting and selling the the market-based program that is capable of reaching out across the u s and to expand into other tradable offsets such as wind solar fuel switching methane etc for trade on the co-8 additionally it was stated in the 20xx meeting minutes that president was planning on conducting org activities on a commercial basis with respect to private benefit interests an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals in the years under examination it was determined that the org’s net_earnings have inured to the benefit of its insiders the insider is in a position to exercise control_over the organization's net_earnings as if they were his her own by using them at will rather than within the limitations effect the insider is using the public’s net_earnings for his her own benefit the facts show that president is able to use the organization's funds as if they were his own president had supervision over the office manager all the checks written are signed by president president also signed tax returns and controlled all the brokerage accounts in form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit io o explanations of items name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein in addition org’s net_earnings benefited individual private landowners as well as for-profit entities helping private landowners such as ranchers farmers private forest owners and other corporations sell members of a charitable_class under sec_501 from their land is not a charitable purpose nor are they considered when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interest the organization by definition does not operate exclusively for exempt purposes sec_1 c - d ii income received by private landowners as a result of an individual or for profit entity and consequently a prohibitive transaction under sec_501 trading on the co-8 benefits org received grants from co-19 and used a majority of the funds to pay for contracted out services specifically to president ra-2 and other consultants a miniscule amount was paid to conduct the administrative duties of org the supporting_organization was supposed to support the eight supported organizations but none was actually spent to support its charitable activity in comparison to the amount that was spent for the personal benefit of the executive director marketing director consultants and private landowners businesses org advertised in its promotional materials that carbon trading was a way for private individuals or landowners to make money from selling opportunity to realize revenue from a new source offsets in that it offers landowners an essentially private landowners are being paid to sequestered from their land and their independent-contractors are urged to promote the org activities where these contractors are recruited with the promise of earning a lot of money in recruiting its contractors the org advertised that its operation would make money for its contractors the org’s form_990 reported the following revenue source contributions gifts grants direct public support govt contributions and grants interest on saving investments total revenue ty 20xx ty 20xx dollar_figure dollar_figure dollar_figure dollar_figure form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit oo - explanations of items name of taxpayer december 20xx and 20xx org ein tax identification_number year period ended a review of the organization’s financial records indicate that the dollar_figure in revenue reported in 20xx year should be reported as from government contributions and grants via co-19 not direct public support the funds of dollar_figure in 20xx and dollar_figure in 20xx year were derived from the dnrc via co-19 and not directly from government grants or contributions it was also noted that in 20xx the dollar_figure was from trade activity not public contributions in 20xx of the total revenue received dollar_figure of the org’s funds have been distributed to the co-26 partnership and private consultants of which dollar_figure went to the co-26 partnership not including the profit sharing the co-26 and the consultants were to receive combined for every carbon trade conducted only dollar_figure went to pay for the office manager in 20xx of the total revenue received dollar_figure of the org’s funds have been distributed to the co-26 partnership and private consultants of which dollar_figure went to the co-26 partnership not including the profit sharing the co-26 and the consultants were to receive combined for every carbon trade conducted only dollar_figure went to pay for the officer manager with respect to the org trade in 20xx dollar_figure only dollar_figure went to org and dollar_figure was distributed to private landowners the rest of the funds were distributed to the co-26 and co-27 in 20xx of the total revenue generated from the trade dollar_figure only dollar_figure went to org and dollar_figure was distributed to private landowners the rest of the funds were distributed to the co-26 and co-27 trading transactions of the total revenue generated from the consequently the org is providing more than an insubstantial benefit to insiders president ra- ra-4 through direct compensation and other_payments to or for the benefit of these insiders and through payments to controlled for-profit businesses conclusion the org does not qualify as an organization exempt from tax because org did not operate exclusively for purposes described in sec_501 org net_earnings inured to the benefit of private individuals and that more than an insubstantial part of its activities furthered private purposes rather than exempt purposes the org’s primary activity and purpose since inception has consisted of the trading of carbon offsets on the public market co-8 the income generated from trading serves a substantial nonexempt purpose of promoting private business interests additionally org’s activities does not serve a charitable_class and thus does not operate to further a charitable purpose s within the meaning of sec_501 the org exemption should be revoked effective january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w page__ -_publish no irs gov schedule number or exhibit ie - ‘90 name of taxpayer december 20xx and 20xx tax identification_number year period ended org ein explanations of items the org is required to file federal_income_tax returns on form_1120 for any years that are still open under the statute_of_limitations for tax periods after december 20xx form 886-a catalog number 20810w page_32 _pubilsh no irs gov department of the treasury-internal revenue service
